Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “An information processing apparatus comprising:
a first processor coupled to a first memory and programmed to execute a first operation system (OS) to output a first image signal;
a second processor coupled to a second memory and programmed to execute a second OS to output a second image signal, the second processor being separate from the first processor;
a display interface including a configuration channel (CC) signal line and an image signal line;
a first switch that switches between:
a state of connecting the CC signal line to both the first processor and the second processor, and
a state of disconnecting the CC signal line from both the first processor and the second processor; and
a second switch that switches between:
a state of connecting the image signal line to the first image signal and disconnecting the image signal line from second image signal, and
a state of connecting the image signal line to the second image signal and disconnecting the image signal line from first image signal.” 
in the context of Claim 1.
Wang et al (WO2019227908), abstract, the invention teaches a multi-operation system electronic device (10). A processor module (101) comprises at least two processors for running at least two operation systems, respectively. A direction acquiring module (103) detects current position information of the multi-operation system electronic device (10). A direction determining module (105) determines a current position state of the multi-operation system electronic device (10) according to the current position information. A system switching module (107) automatically switches between at least two operation systems according to the current position state. The at least two operation systems run simultaneously, and the at least two operation systems correspond to different position states of the multi-operation system electronic device (10), respectively. By running in a plurality of operation systems of an electronic device at the same time, and different position states of the electronic device corresponding to the plurality of operation systems respectively, the system switching module performs system switching according to the current position state. The process of switching between different systems avoids the time consumed by repeated guidance of the system, the switching is very rapid, and the same device can conveniently and quickly realize automatic switching between different operation systems.
Huang (US 20160253144 A1), abstract, the invention teaches A display control system for a display device includes a display module, a switch module, and a processor module. The display module generates a first image. The switch module switches to a first switch signal or a second switch signal according to user input instructions. The processor module receives the switch signal sent from the switch module. When the processor module receives the first switch signal, the processor module outputs the first image to a display. When the processor module receives the second switch signal, the processor module outputs the first image to the display, and the processor module further outputs a second image to a screen.
Cho (US 20140292670), abstract, the invention teaches a device (100) comprising a processor (130) to switch device to first standby mode, if lack of touch input signal is detected. The device is switched to second standby mode for disabling detecting of touch input signal for second image if first standby switching signal is detected in predetermined time. Device is switched to first lock mode for displaying unlock interface on first image if standby release signal is detected in first standby mode. Device is switched to second lock mode for displaying unlock interface in second image if release signal is detected in second standby mode.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Regarding Claim 2, it recites “An information processing apparatus comprising:
a first processing unit which generates a first image signal based on processing by a first Operating System (OS);
a second processing unit which generates a second image signal based on processing by a second OS;
an interface unit connected to one end of a first signal line for transmitting a first signal according to a connection with a display device, and connected to one end of a second signal line capable of transmitting a second signal including information related to specifications of the display device received from the display device in response to being connected to the display device, and either one of the first image signal and the second image signal to be output to the display device;
a first switching unit connected to the other end of the first signal line to select whether to electrically connect the first signal line to the first processing unit and the second processing unit or to electrically disconnect the first signal line therefrom; and
a second switching unit connected to the other end of the second signal line to select which of the first processing unit and the second processing unit the second signal line is to be connected.” 
in the context of Claim 2.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 2. Therefore, Claim 2 is allowable over prior art.
Claims 3-7 depend from Claim 2 with respective additional limitations. Therefore, Claims 3-7 are allowable over prior art.
Claim 8 recite similar limitations as discussed above with regard to claim 2. Therefore, claim 8 is allowable over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/           Primary Examiner, Art Unit 2611